DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice as to Grounds of Rejection and Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of its base claim and any intervening claims set forth in this action and if rewritten to overcome all the objection(s) and/or rejection(s) set forth below in this action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-14, 18-25 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Casas (U.S. Patent Application Publication 2016/0191887 A1 hereinafter Casas)

With regard to claims 1, 21, 23, Casas teaches a method, an apparatus, a non-transitory computer-readable medium for assisting a clinician in performing a medical procedure on a patient using augmented reality guidance, comprising: 
obtaining a three-dimensional model of an anatomic part of the patient <anatomical 3D model can be made available para 0012>; 
aligning the three-dimensional model with data to form augmented reality guidance for the medical procedure <model can be used for performing medical procedure para 0009-0012, augmented reality can be used fig 1 item 134 para 0034, 0111, 0193>; and 
presenting the augmented reality guidance to the clinician during the medical procedure using an augmented reality three-dimensional display <3D display can be provided for the anatomic structure of the body para 0009>.
an augmented reality three-dimensional display (claim 21) <fig 1, item 126, para 0111>; 
at least one memory comprising computer program code (claim 21) <para 0185>; and 
at least one processor (claim 21) <para 0183>.
With regard to claim 2, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches wherein the augmented reality three-dimensional display comprises an optical see-through display <stereoscopic transparent view can be provided para 0012>.
With regard to claims 3, 22, 24, these claims depend upon claims 1, 21 and 23 respectively, which are rejected above. In addition, Casas teaches the method further comprising: 
manipulating the presented augmented reality guidance using hands-free gestures, hand gestures, voice commands, or combinations thereof <voice commands, gestures can be used para 0068>.
With regard to claims 4, 25, these claims depend upon claims 3 and 24 respectively. In addition, Casas teaches wherein the manipulation of the augmented reality guidance comprises at least one of rotating, scaling, moving, or changing transparency or coloring of the augmented reality guidance <coloring, transparency can be selected para 0012>.
With regard to claim 5, this claim depends upon claim 4, which is rejected above. In addition, Casas teaches wherein the manipulation of the augmented reality guidance comprises using a head gesture to perform at least one of first-order control or zero-order control, wherein the first-order control comprises at least one of the rotating or scaling of the augmented reality guidance, and wherein the zero-order control comprises the moving of the augmented reality guidance <head mounted reality can be used para 0009, rotation gesture can be used para 0127>.
With regard to claim 7, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches wherein the data comprises live imaging data <live video/real time images can be presented para 0006, 0010>.
With regard to claim 8, this claim depends upon claim 7, which is rejected above. In addition, Casas teaches, wherein the aligning of the three-dimensional model of the patient's anatomy with the data to form the augmented reality guidance comprises fusing the three-dimensional model and the live imaging data or using the live imaging data to localize a position within the three-dimensional model <location can be determined para 0010>.
With regard to claim 9, this claim depends upon claim 7, which is rejected above. In addition, Casas teaches, wherein the live imaging data comprises live two-dimensional fluoroscopy <fluoroscopy images can be used in 2D/3D para 0073-0074>.
With regard to claim 10, this claim depends upon claim 7, which is rejected above. In addition, Casas teaches, wherein the live data is presented in alignment with the three-dimensional model by the augmented reality 3D display <model can be used for performing medical procedure para 0009-0012, augmented reality can be used fig 1 item 134 para 0034, 0111, 0193>.
With regard to claim 12, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches wherein the method of aligning comprises at least one of machine learning, optical character recognition, input from an inertial measurement unit, physical trackers, or image recognition <data from the initial measurement can be used para 0066>.
With regard to claim 13, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches further comprising: selecting at least one manipulation mode of the augmented reality guidance using a voice command <voice command can be used para 0068>.
With regard to claim 14, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches, wherein the three-dimensional model of the anatomy of the patient is obtained using computed tomography, magnetic resonance imaging, or other forms of volumetric imaging <volumetric images can be used para 0037>.
With regard to claim 18, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches the method further comprising adjusting a size of the three-dimensional model to correspond to a size of a patient's body <model can be adjusted to size of the patient para 0144>.
With regard to claim 19, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches wherein the augmented reality guidance further comprises at least one of previously-acquired patient data, real-time patient data <real images can be used para 0010>, or medical documents.
With regard to claim 20, this claim depends upon claim 1, which is rejected above. In addition, Casas teaches the method further comprising recording data associated with the augmented reality guidance for the medical procedure <data can be recorded para 0014>; and storing the recorded data in a database <data can be stored para 0030, see also para 0177>.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casas in view of Bradski et al (US Patent Application Publication 2016/0026253 A1 hereinafter Bradski).

With regard to claim 11, this claim depends upon claim 7, which is rejected above. Casas does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Bradski teaches wherein the live data is presented on an external display, and the three-dimensional model is presented by the augmented reality 3D display in alignment with the live data <display can be rendered on a remoted display para 0890>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Casas, Ryan Bradski him/her before the effective filing date of the claimed invention, to modify the teachings of Casas to include the teachings of Bradski, in order to obtain limitations taught by Bradski.  One would have been motivated to make such a combination because it provides convenience for remotely monitoring the procedure via AR. 

With regard to claim 17, this claim depends upon claim 1, which is rejected above. Casas does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Bradski teaches the method further comprising In addition, Casas teaches the method further comprising presenting the augmented reality guidance to a plurality of users concurrently <AR can be provided to multiple users concurrently para 1463>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Casas, Ryan Bradski him/her before the effective filing date of the claimed invention, to modify the teachings of Casas to include the teachings of Bradski, in order to obtain limitations taught by Bradski.  One would have been motivated to make such a combination because it provides convenience for sharing the procedure with others using AR. 

Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casas in view of Ryan et al (US Patent Application Publication 2018/0049622 A1 hereinafter Ryan).

With regard to claim 15, this claim depends upon claim 1, which is rejected above. Casas does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Ryan teaches the method further comprising adjusting the three-dimensional model to align with the live data <C-arm can be used to align with the model 0292-0293>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Casas, Ryan before him/her before the effective filing date of the claimed invention, to modify the teachings of Casas to include the teachings of Ryan, in order to obtain limitations taught by Ryan.  One would have been motivated to make such a combination because it improves accuracy of performed procedures. 

With regard to claim 16, this claim depends upon claim 1, which is rejected above. Casas does not appear to explicitly disclose limitations of this claim.
In the same field of endeavor, Ryan  teaches the method further comprising tracking a C-arm orientation and position to align the 3D model with the live data <C-arm can be tracked, positon, motion and orientation can be determined para 0115, 0156>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Casas, Ryan before him/her before the effective filing date of the claimed invention, to modify the teachings of Casas to include the teachings of Ryan, in order to obtain limitations taught by Ryan.  One would have been motivated to make such a combination because it improves accuracy of performed procedures. 


Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2173